DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected a compound having the following Formula (I), mixture comprising the compound having Formula (I), a polymerizable liquid crystal composition, a polymer, an optical film and a polarizing plate, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.
Applicant’s election without traverse of group III, claims 7-11, in the reply filed on 02/16/2021 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The Non Patent Literature reference of Sandler et al “organic function group preparations“ March 25 1976 pages 34-69 pages 82-181, 208-317, 334-405 Hirokawa Publishing Co on the IDS‘s filed on 05/30/2017 and 05/18/2017 have not been considered as no English language translation has been provided. 

Specification
The disclosure is objected to because of the following informalities: In Tables 2 and 3 in the instant disclosure Example 21 includes Compound X (polymerizable compound III) in ratio of 98.8 and Compound 2 (polymerizable compound IV) in a ratio of 1.2, which is outside the scope of claim 11. Instant claim 11 recites the following:   
    PNG
    media_image1.png
    66
    327
    media_image1.png
    Greyscale
. It is unclear if Example 21 in Tables 2 and 3 is a typographic error. Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/349,701 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a mixture comprising the polymerizable compound indicated by formula (I) ( polymerizable compound having the following Formula (III)) and a polymerizable compound indicated by formula (V) ( polymerizable compound having the following Formula (IV)) , which are equivalent and obvious variant of each other compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16,470,328 (reference a mixture  of two or more types of polymerizable compounds, wherein the mixture contains the polymerizable compound (I) represented  by formula (I) ( polymerizable compound having the following Formula (III)) and a polymerizable compound (II) represented by  formula (II) ( polymerizable compound having the following Formula (IV)) , which are equivalent and obvious variant of each other compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al. (US 2016/0108315 A1).
Regarding claim 7, Matsuyama et al. teach a mixture (see abstract, claims and examples) comprising compounds having a structure of (paragraph 0079 pg. 13 and 14)

    PNG
    media_image2.png
    118
    948
    media_image2.png
    Greyscale

Where a total of 9 structures are provided for the group of Ar (pg. 13 and 14), of which the vast majority have an aromatic group which is substituted with another aromatic group.
Matsuyama further provides a specific example of (paragraph 0267)

    PNG
    media_image3.png
    252
    971
    media_image3.png
    Greyscale
 which is a compound of claims 8-10.  
	Matsuyama does not specifically indicate a compound like that which is claimed.  Specifically the compounds indicated by Matsuyama indicate a CH2CH2OC(=O)- group followed by a CH2CH2C(=O)O- group for the indicated formula of 

    PNG
    media_image4.png
    144
    105
    media_image4.png
    Greyscale

And the opposite for the structure on the other side of the compound which would correspond to the claimed 

    PNG
    media_image5.png
    151
    110
    media_image5.png
    Greyscale
.
However Matsuyama teaches a General structure of (paragraphs 0067 and 0072)

    PNG
    media_image6.png
    153
    944
    media_image6.png
    Greyscale

Where 

    PNG
    media_image7.png
    70
    133
    media_image7.png
    Greyscale

And P1 and P2 are polymerizable groups which are preferably (meth) acryloyl groups (paragraphs 0073-0074), while Sp1 and Sp2 is a straight chain or branched alkylene group having a carbon number with a range from 2 to 20 and in the alkylene group one or two CH2 may be substituted by groups which include both –OC(=O)- and –C(=O)O- (paragraph 0073).  This would indicate that either direction of the ester groups in the spacer of the compound would be substantially equivalent to one another.  
prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979)
It would have been obvious to one of ordinary skill in the art at the time of filing to alter the direction of the ester functionality closest to the acrylate groups in the compounds of Matsuyama because the –OC(=O)- and –C(=O)O- are substantially equivalent and interchangeable with one another. 
Matsuyama teaches a compound having a structure of (paragraph 0079 pg. 13 and 14)

    PNG
    media_image2.png
    118
    948
    media_image2.png
    Greyscale

Where Ar is (pg. 14)

    PNG
    media_image8.png
    298
    468
    media_image8.png
    Greyscale

The nC9H13 group would be a hydrocarbon group which fits within the claimed structures for group Ra.  
It would have been obvious to one of ordinary skill in the art at the time of filing to alter the direction of the ester functionality closest to the acrylate groups in the compounds of Matsuyama because the –OC(=O)- and –C(=O)O- are substantially equivalent and interchangeable with one another. 
Matsuyama et al. recognize that mixture may comprised a polymerizable compound represented by formula (II-8) (page 11) 
    PNG
    media_image9.png
    125
    630
    media_image9.png
    Greyscale
 as taught by formula IV as instantly claimed. 
However, Matsuyama et al. do not explicitly show an examples that the polymerizable compound of formula II-8 and the polymerizable compound of formula V1-I are in a mixture. However, Matsuyama et al. recognize that a number of the mixtures in the Examples comprises at least two polymerizable compounds ( see Examples) in view of providing superior production .
Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al. (US 2016/0108315 A1) in view of Sakamoto et al. (US 2015/0175564 A1).
Regarding claims 7-10, Matsuyama et al. teach a mixture  ( see abstract, claims and examples) comprising compounds having a structure of (paragraph 0079 pg. 13 and 14)

    PNG
    media_image2.png
    118
    948
    media_image2.png
    Greyscale

Where a total of 9 structures are provided for the group of Ar (pg. 13 and 14), of which the vast majority have an aromatic group which is substituted with another aromatic group.
Matsuyama further provides a specific example of (paragraph 0267)

    PNG
    media_image3.png
    252
    971
    media_image3.png
    Greyscale
 which is a compound of claims 8-10.  
	Matsuyama does not specifically indicate a compound like that which is claimed.  Specifically the compounds indicated by Matsuyama indicate a CH2CH2OC(=O)- group followed by a CH2CH2C(=O)O- group for the indicated formula of 

    PNG
    media_image4.png
    144
    105
    media_image4.png
    Greyscale

And the opposite for the structure on the other side of the compound which would correspond to the claimed 

    PNG
    media_image5.png
    151
    110
    media_image5.png
    Greyscale
.
However Matsuyama teaches a General structure of (paragraph 0067 and 0072)

    PNG
    media_image6.png
    153
    944
    media_image6.png
    Greyscale

Where 

    PNG
    media_image7.png
    70
    133
    media_image7.png
    Greyscale

And P1 and P2 are polymerizable groups which are preferably (meth) acryloyl groups (paragraphs 0073-0074), while Sp1 and Sp2 is a straight chain or branched alkylene group having a carbon number with a range from 2 to 20 and in the alkylene group one or two CH2 may be substituted by groups which include both –OC(=O)- and –C(=O)O- (paragraph 0073).  This would indicate that either direction of the ester groups in the spacer of the compound would be substantially equivalent to one another.  
prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979)
It would have been obvious to one of ordinary skill in the art at the time of filing to alter the direction of the ester functionality closest to the acrylate groups in the compounds of Matsuyama because the –OC(=O)- and –C(=O)O- are substantially equivalent and interchangeable with one another. 
Matsuyama teaches a compound having a structure of (paragraph 0079 pg. 13 and 14)

    PNG
    media_image2.png
    118
    948
    media_image2.png
    Greyscale

Where Ar is (pg. 14)

    PNG
    media_image8.png
    298
    468
    media_image8.png
    Greyscale

The nC9H13 group would be a hydrocarbon group which fits within the claimed structures for group Ra.  
It would have been obvious to one of ordinary skill in the art at the time of filing to alter the direction of the ester functionality closest to the acrylate groups in the compounds of Matsuyama because the –OC(=O)- and –C(=O)O- are substantially equivalent and interchangeable with one another. 
Further regards to claims 7-10, Matsuyama et al.do not explicitly teach the mixture comprising a polymerizable compound represented by formula (IV), wherein Ar-D is represented by (VIII) and Ay is represented by (VI) as instantly claimed.  However, Matsuyama et al. recognize that a number of the mixtures in the Examples comprises at least two polymerizable compounds ( see Examples) in view in view of providing superior production adaptability and polymerization to be used in optically anisotropic layers ( see page 1 paragraphs [0006-0010]). It is noted the polymerizable compound shown by formula IV is commonly known to one of ordinary skilled in the art. Nonetheless, the examiner has added Sakamato et al. to teach a mixture (abstract, claims and examples) comprising a comprising a compound represented by 
    PNG
    media_image10.png
    68
    301
    media_image10.png
    Greyscale
. The compound is more specifically shown as Compound (1) in pa5ragraph [0211]
    PNG
    media_image11.png
    122
    673
    media_image11.png
    Greyscale
, which meets the limitation of a polymerizable compound represented by formula (IV), wherein Ar-D is represented by (VIII)  and Ay is represented by (VI) as instantly claimed. Sakamoto et al. and Matsuyama et al. are analogous art in the optical film field. Therefore, it would have been obvious to one of ordinary skilled in the art to modify the mixture of Matsuyama et al. to include Compound I as taught by Sakamoto et al. in view of producing an optical film that achieves uniform conversion of polarized light over a wide wavelength band and having excellent solubility in a general purpose solvent [0009].
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722